DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1-9 are allowable. Claims 10-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species A-C, as set forth in the Office action mailed on 07/30/2020, is hereby withdrawn and claims 10-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 11-13, filed 01/08/2021, with respect to claim 1, as amended have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
WO 2018/004220 to Dentis is considered the closest prior art of record.  However, as persuasively argued by Applicant with respect to the claims as amended, Dentis fails to disclose a lever coupled to an upper end of the core shaft and slidable along a slot formed on the body in an outward radial direction so that the lever slides between a first end and a second end of the slot, with the slot parallel to the center axis of the center shaft.  Moreover, there is no apparent motivation to modify Dentis to arrived at the claimed invention.
Therefore, the prior art of record, alone or in combination, fails to teach, suggest, or disclose, inter alia, a hair transplanter as claimed in claim 1, comprising a needle channel bundle having a center shaft and a plurality of needle channels coupled to the outer surface of the shaft to be slidable along the shaft; a channel rotation unit configured to rotate the needle channel bundle; wherein each needle channel comprises a slot formed on the body in an outward radial direction parallel to and with reference to the center shaft central axis, and a lever coupled to the upper end of the core shaft and slidable along the slot between first and second ends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SHAUN L DAVID/Primary Examiner, Art Unit 3771